DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one can reservoir (element 628) being “diagonal” with a front end closer to a front end of the front rail, as in claim 4, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. It is noted that the only figure showing element 628 is Figure 77.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is noted that all remaining dependent claims are also rejected since they depend directly or indirectly from rejected independent claim 1.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: between the “cam bar” and the front rail and divider. Further, with respect to claim 1, the claim is rendered indefinite since it is unclear how the “camming action” (see line 7) occurs, with the structure that is claimed in claim 1. To correct this, it is strongly suggested that claim 2 be added (in addition to the Section 112 rejection below) into claim 1, after “cam bar” in line 2, thereby alleviating both of the aforementioned Section 112 rejections of claim 1.
Claim 2 is rendered indefinite since it is unclear how the “released position” and “locked position” in claim 1 (see line 7), relate to the first and second position of claim 2.
thus, it is unclear whether claim 3 is intending to refer back to the “positions” of claim 2, from which claim 3 depends.
Claim 7 is rendered indefinite by the use of the phrase “may be” (in line 2), i.e., since what may be to one, may not be to another, thereby blurring the metes and bounds of the claim, since one cannot properly ascertain whether the proceeding limitation is being positively required.

Double Patenting
	It is noted that all related applications and/or patents have been reviewed for Double Patenting, and no Double Patenting is deemed to applicable at present, since the claims of the related applications and/or patents do not recite the cam “bar”, as in instant claim 1.

Allowable Subject Matter
Claims 1-3 and 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action; and claims 4-6 and 8 are objected to as being dependent upon a rejected base claim.
The prior art of record fails to show, suggest or provide rationale for a front rail “comprising a cam bar”, as claimed in the combination of claim 1.
U.S. Patent Nos. 11,160,392, 10,260,545, 10, 334,949, 9,955,802, 9,782,017, 8,276,766 and 7,216,770, and U.S. Patent Application Publication No. 2014/0263133, 2011/0174750 show assemblies with a divider having teeth that engages teeth on a front trail but not show a cam bar associated with the front rail. 
U.S. Patent Nos. 8,556,0927, 7,645,001, 5,570, 543, and 2,563,570 and U.S. Patent Application Publication No. 2003/0226815 are considered to show assemblies with teeth and a cam bar, but do not show the interaction with a front rail, as claimed.
U.S. Patent No. 5,951,228 shows a rack with teeth and a cam bar, but fails to show interaction between teeth of a divider and a front rail.
attached to the divider, and not a part of the front rail, as claimed in claim 1 (see line 2), whereby the divider cam be moved along the length of the front rail, and having a camming action to engage the divider teeth to the front rail teeth, but the teeth are on the cam, and not on the divider. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 


/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




March 28, 2022